DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Leg”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 11, and 12 all recite the limitation "the amplitude of the corrugations" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2014/0361010 A1) and further in view of Grandahl et al (5,199,590), hereafter, Grandahl.
Regarding Claim 1: Qiu discloses a storage container (100) having a concertina (sidewalls of 200) form thereon, the concertina (sidewalls of 200, page 1, paragraph [0009]) form defined by a plurality of concertinas (sidewalls of 200, Figure 1), and except wherein at least some of the concertinas have an overcentre form provided by a non-symmetrical shape in section, with one leg being longer than the 
Grandahl teaches a container wherein at least some of the concertinas have an overcentre form provided by a non-symmetrical shape in section, with one leg being longer (36, long conic portions) than the other (38, short conic portions) in that section, such that said concertinas can individually be clicked down when collapsed and such that when clicked down it is individually self-maintaining in a collapsed state (column 2, lines 12-26 and column 1, lines 37-39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage container of Qiu with the non-symmetrical legs as taught by Grandahl. The motivation for doing so would be to form a self-latching feature (column 2, lines 25-26).
Regarding Claim 2: Qiu-Grandahl discloses the storage container as applied to claim 1 above, and wherein the concertinas (Qiu, sidewalls of 200) extend around the vessel (Qiu, 100) generally parallel to the upper opening or base (Qiu, Figure 1) of the vessel (Qiu, 100).
Regarding Claim 3: Qiu-Grandahl discloses the storage container as applied to claim 1 or claim 2, and wherein there are between three 15and fifteen concertinas (Qiu, Figure 2).
Regarding Claim 6: Qiu-Grandahl discloses the storage container as applied to claim 1 above, wherein the storage vessel (Qiu, 100) is generally round 25or oval, or curved at its corners (Qiu, Figure 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2014/0361010 A1) further in view of Grandahl et al (5,199,590), hereafter, Grandahl, and further in view of Whitley (US 2004/0211747 A1).
Regarding Claim 4/1: Qiu-Grandahl discloses a storage container as applied to claim 1 above, and except wherein there are between 1 and 3 concertinas per 20mm of extended, at rest, height of the storage container. 
prima facie case of obviousness exists where the claimed amounts do not overlap with the prior art but are merely close such that one of ordinary skill in the art would expect them to have the same results (MPEP 2144.05 I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage container of Qiu-Grandahl with the number of concertinas per 20mm of the height of the storage container as taught by Whitley. The motivation for doing so would be an obvious matter of design choice relative to the contents held within, in addition, to retain shape (page 1, paragraph [0011]).
Regarding Claim 4/2: Qiu-Grandahl discloses a storage container as applied to claim 2 above, and except wherein there are between 1 and 3 concertinas per 20mm of extended, at rest, height of the storage container. 
Whitley teaches a container wherein there are between 1 and 3 concertinas (24) per 20mm of extended, at rest, height of the storage container (page 2, paragraph [0024]). Whitley teaches concertinas with a distance of approximately 0.82 cm, or 8.2mm apart. Multiplying this by 3 (the upper limit as claimed) would result in approximately 3 concertinas for roughly every 24mm of extended height of the storage container. Although this calculation is slightly above the claimed value, a prima facie case of obviousness exists where the claimed amounts do not overlap with the prior art but are merely close such that one of ordinary skill in the art would expect them to have the same results (MPEP 2144.05 I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage container of Qiu-Grandahl with the number of .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2014/0361010 A1) further in view of Grandahl et al (5,199,590), hereafter, Grandahl, and further in view of Higuchi (US 2005/0202192 A1).
Regarding Claim 5/1: Qiu-Grandahl discloses a storage container as applied to claim 1 above, and except wherein the concertinas allow the storage vessel to be collapsed to a shorter height than its extended, at rest, state to a fully collapsed height of between 30 and 50% of the uncollapsed height. 
Higuchi teaches a container wherein the concertinas allow the storage vessel to be collapsed to a shorter height than its extended, at rest, state to a fully collapsed height of between 30 and 50% of the uncollapsed height (Figure 1, page 3, paragraph [0085]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage container of Qiu-Grandahl with the fully collapsed height between 30-50% of the uncollapsed height as taught by Higuchi. The motivation for doing so would be to provide a container that can be reduced in capacity when the contents are depleted and make said containers easier to transport in large quantities (page 1, paragraph [0015]).
Regarding Claim 5/2: Qiu-Grandahl discloses a storage container as applied to claim 2 above, and except wherein the concertinas allow the storage vessel to be collapsed to a shorter height than its extended, at rest, state to a fully collapsed height of between 30 and 50% of the uncollapsed height. 
Higuchi teaches a container wherein the concertinas allow the storage vessel to be collapsed to a shorter height than its extended, at rest, state to a fully collapsed height of between 30 and 50% of the uncollapsed height (page 3, paragraph [0085]). It would have been obvious to one of ordinary skill in the .

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu (US 2014/0361010 A1) further in view of Grandahl et al (5,199,590), hereafter, Grandahl, and in further view of Hanan (US 2014/0183156 A1).
Regarding Claim 7: Qiu-Grandahl discloses the storage container as applied to claim 6 above, except wherein the curvature of the outer extremity of the storage container, as viewed in plan, has a minimum radius of not less than 20mm. Hanan teaches a container wherein the curvature of the outer extremity (R1) of the storage container, as viewed in plan, has a minimum radius of not less than 20mm (page 5, paragraph [0030]). Hanan teaches that R1 has a value between 20 and 85mm, which satisfies the limitation as claimed because the radius has a minimum of 20mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage container of Qiu-Grandahl with the curvature of the outer extremity as taught by Hanan. The motivation for doing so would be so that the container better accommodates internal pressure (page 5, paragraph [0029]).
Regarding Claim 8: Qiu-Grandahl-Hanan discloses the storage container as applied to claim 7 above, and except wherein the curvature has a minimum radius of not less than 30mm. Hanan teaches a container wherein the curvature of the outer extremity (R1) of the storage container, as viewed in plan, has a minimum radius of not less than 30mm (page 5, paragraph [0030]). Hanan teaches that R1 has a value between 20 and 85mm, which satisfies the limitation as claimed because 30mm falls between 20 
Regarding Claim 9: Qiu-Grandahl-Hanan discloses the storage container as applied to claim 7 above, and except wherein the curvature has a minimum radius of not less than 45mm. Hanan teaches a container wherein the curvature of the outer extremity (R1) of the storage container, as viewed in plan, has a minimum radius of not less than 45mm (page 5, paragraph [0030]). Hanan teaches that R1 has a value between 20 and 85mm, which satisfies the limitation as claimed because 45mm falls between 20 and 85mm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage container of Qiu-Grandahl with the curvature of the outer extremity as taught by Hanan. The motivation for doing so would be so that the container better accommodates internal pressure (page 5, paragraph [0029]).
	Regarding Claims 10-12: Qiu-Grandahl-Hanan discloses the storage container as applied to claim 7 above, and except wherein the radius of curvature is not less than 200%, 300%, or 350% of the amplitude of the corrugations.  The claimed proportions appear to be merely an obvious matter of design choice as the applicant has not provided that the selected proportions are for a particular purpose, solve a stated problem, or yield unpredictable results.  
To modify the container of Qiu-Grandahl-Hanan into the claimed proportions would entail a mere change in size of the components and yield only predictable results.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dimensions of the container to accommodate a particular volume, fit into a particular space, or provide an aesthetic appeal to a consumer.  A change In re Rose, 105 USPQ 237 (CCPA 1955).  See also MPEP 2144.04(IV)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIA COX whose telephone number is (571)272-1173.  The examiner can normally be reached on Mon-Wed 6AM-6PM, Thurs 6-2, Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/TIA COX/Examiner, Art Unit 3736